DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 8, 10-12 and 14-15.
Claims1, 4 and 5 are amended.
Claims 2-3, 6-7, 9 and 13 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bart Seeley Reg No 63, 918 on 01/25/2021.

Listing of claims:
The following Claims will replace all previous claims.
1.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, control the one or more processors to operate as:
a first installing unit for performing first installing processing to install a base program which is a program for installing a basic function of an application software in an information processing apparatus;
wherein, in a case where yet-to-be-performed second installing processing to update the base program installed in the information processing apparatus is present, to prevent a user from activating the application software from the shortcut during installation, a second installing unit for performing the second installing processing performs the second installing processing, and the second installing unit generates the shortcut after the second installing processing is performed, and
wherein, in a case where the yet-to-be-performed second installing processing is not present, the first installing unit generates the shortcut after the first installing processing is completed.

2–3.	(Canceled)  

4.	(Currently Amended) An information processing apparatus comprising:
at least one processor; and
at least a memory in communication with the at least one processor, and having stored thereon instructions that are executable by the at least one processor, and cooperating with the at least one processor to act as a first installer for performing first installing processing to install a base program which is a program for installing a basic function of an application software in the information processing apparatus,
wherein, in a case where yet-to-be-performed second installing processing to update the base program installed in the information processing apparatus is present, the yet-to-be-performed second installing processing meaning second installing processing that has not yet been performed, based on an instruction from the first installer, the first installer does not generate a shortcut for using a function of the application software even if the first installing processing is completed to prevent a user from activating the application software from the shortcut during installation, a second installer for performing the second installing processing performs the second installing processing, and the second installer generates the shortcut after the second installing processing is performed, and


5.	(Currently Amended) A control method of an information processing apparatus including a first installer for installing first application software and a second installer for installing second application software, the method comprising:
controlling at least one processor in communication with at least one memory to cause the first installer to perform first installing processing to install a base program which is a program for installing a basic function of an application software in the information processing apparatus;
in a case where yet-to-be-performed second installing processing to update the base program installed in the information processing apparatus is present, the yet-to-be-performed second installing processing meaning second installing processing that has not yet been performed, based on an instruction from the first installer, controlling the at least one processor in communication with the at least one memory to cause the first installer to not generate a shortcut for using a function of the application software even if the first installing processing is completed to prevent a user from activating the application software from the shortcut during installation, to cause the second installer to perform the second installing processing, and to cause the second installer to generate the shortcut after the second installing processing is performed, and 
in a case where the yet-to-be-performed second installing processing is not present, controlling the at least one processor in communication with the at least one memory to cause the first installer to generate the shortcut after the first installing processing is completed.

6–7.	(Canceled).

8.	(Previously Presented) The information processing apparatus according to claim 4, further comprising:

wherein a shortcut for using a basic function of the application software is generated without performing the second installing processing in a case where the second flag is not set.

9.	(Canceled).

10.	(Previously Presented) The non-transitory computer-readable medium according to claim 1,
wherein the first installing processing is performed in response to a user’s instruction, and the second installing processing is performed upon completion of the first installing processing.

11.	(Previously Presented) The information processing apparatus according to claim 4,
wherein the first installing processing is performed in response to a user’s instruction, and the second installing processing is performed upon completion of the first installing processing. 

12.	(Previously Presented) The control method according to claim 5,
wherein the first installing processing is performed in response to a user’s instruction, and the second installing processing is performed upon completion of the first installing processing. 

13.	(Canceled).

14.	(Previously Presented) The non-transitory computer-readable medium according to claim 1, 
wherein the first installing unit issues the instruction to the second installing unit upon completion of the first installing processing.

15.	(Previously Presented) The non-transitory computer-readable medium according to claim 1, further comprising instructions that, when executed by the one or more processors, control the one or more processors to operate as:
the second installing unit for performing the second installing processing to update the base program installed in the information processing apparatus;
a determination unit configured to determine whether a shortcut for launching the application software, after completion of the second installing processing performed by the second installing unit, is present or not; and
a generation unit configured to generate the shortcut;
wherein the shortcut is generated in a case where the determination unit determines that the shortcut is not present, and
wherein the shortcut is not generated in a case where the determination unit determines that the shortcut is present.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
While Fuse discloses first/second installer, for respectively installing a base and an optional feature of an application it fails to generate a shortcut for using activity of the application.
Mills teaches that when a newer version of a feature using the install handler is installed into the runtime, the previously created program groups, shortcuts are removed 25 and new ones are created 26 using the properties files in the newer version of the feature.” Mills, paras. [0030]-[0031], but in instant claimed application, the shortcut is not created by the first installer at all in order to remove it.
Delo teaches that the shortcut 207 is generally presented to the user as an icon or file which, when activated, launches an executable file associated with the shortcut 10180144US01processing regardless of the installer configuration, and the user is prevented from activating the application software from the shortcut during installation. This can suppress activation operations of the application software during installation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191